THE THIRTEENTH COURT OF APPEALS

                                   13-22-00059-CV


                         Performance Services of Texas, Inc.
                                        v.
                                 Norberto Salinas


                                  On Appeal from the
                    370th District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-3074-21-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

March 24, 2022